EXHIBIT 10.2
 
EXECUTION VERSION
 
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of October
26, 2016, between Hemisphere Media Group, Inc., a Delaware corporation (the
“Company”), and Craig D. Fischer (“Executive”).
WHEREAS, Executive is currently employed by the Company in the capacity of Chief
Financial Officer;
WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 9, 2013 (the “Original Employment Agreement”);
WHEREAS, the parties desire to amend and restate the Original Employment
Agreement such that Executive’s employment continues on the terms and conditions
set forth herein, effective as of October 26, 2016; and
WHEREAS Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants herein, is a material
inducement to the Company’s willingness to grant stock options and restricted
stock to Executive and the Company would not otherwise grant such stock options
and restricted stock to Executive if Executive did not agree to enter into this
Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.            Term.  (a)  The term of Executive’s employment under this
Agreement shall be effective on October 26, 2016 (the “Effective Date”), and
shall continue until December 31, 2019 (the “Initial Expiration Date”), provided
that on the Initial Expiration Date and each subsequent anniversary of the
Initial Expiration Date, the term of Executive’s employment under this Agreement
shall be automatically extended for one additional year unless either party
provides written notice to the other party at least 180 days prior to the
Initial Expiration Date (or any such anniversary, as applicable) that
Executive’s employment hereunder shall not be so extended (in which case
Executive’s employment and this Agreement shall terminate on the Initial
Expiration Date or expiration of the extended term, as applicable); provided,
however, that Executive’s employment and this Agreement may be terminated at any
time pursuant to the provisions of Section 4.  The period of time from the
Effective Date through the termination of this Agreement and Executive’s
employment hereunder pursuant to its terms is herein referred to as the “Term”;
and the date on which the Term is scheduled to expire (i.e., the Initial
Expiration Date or the scheduled expiration of the extended term, if applicable)
is herein referred to as the “Expiration Date”.
(b)            Executive agrees and acknowledges that the Company has no
obligation to extend the Term or to continue Executive’s employment following
the Expiration Date, and Executive expressly acknowledges that no promises or
understandings to the contrary have been made or reached.  Executive also agrees
and acknowledges that, should Executive and the Company choose to continue
Executive’s employment for any period of time following the Expiration Date
without extending the term of Executive’s employment under this Agreement or
entering into a new written employment agreement, Executive’s employment with
the Company shall be “at will”, such that the Company may terminate Executive’s
employment at any time, with or without reason and with or without notice, and
Executive may resign at any time, with or without reason and with or without
notice.

--------------------------------------------------------------------------------



(c)            For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
“Change in Control” has the meaning set forth in the Plan.
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.
“Plan” means the Hemisphere Media Group, Inc. Amended and Restated 2013 Equity
Incentive Plan.
2.            Duties and Responsibilities.  (a)  During the Term, Executive
agrees to be employed and devote substantially all of Executive’s business time
and efforts to the Company and the promotion of its interests and the
performance of Executive’s duties and responsibilities hereunder as Chief
Financial Officer, upon the terms and conditions of this Agreement.  Executive
shall perform such lawful duties and responsibilities as directed from time to
time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer of the Company (the “CEO”) that are customary for a CFO of a
corporation of the size and nature of the Company.
(b)            During the Term, Executive shall report directly to the CEO. 
Executive acknowledges that Executive’s duties and responsibilities shall
require Executive to travel on business to the extent necessary to fully perform
Executive’s duties and responsibilities hereunder.  It is anticipated that
Executive shall physically be on Company premises (or traveling on Company
business) during normal business hours (unless absent due to vacation, injury,
illness or other approved leave of absence).
(c)            During the Term, Executive shall use Executive’s best efforts to
faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder;
provided, however, Executive may manage Executive’s personal investments and
affairs and participate in non-profit, educational, charitable and civic
activities, to the extent that such activities do not interfere with the
performance of Executive’s duties hereunder, and are not in conflict with the
business interests of the Company or its Affiliates or otherwise compete with
the Company or its Affiliates.  Except as provided in the immediately preceding
sentence, for the avoidance of doubt, during the Term Executive shall not be
permitted to become engaged in or render services for any Person other than the
Company and its Affiliates, and shall not be permitted to be a member of the
board of directors of any company, in any case without the consent of the
Company (for all purposes under this Agreement, any required consent of the
Company shall be evidenced by a duly
2

--------------------------------------------------------------------------------



authorized resolution of the Board); provided however, that Executive may
continue to serve on any boards of directors on which Executive is currently
serving as of the Effective Date.
3.            Compensation and Related Matters.  (a)  Base Salary.  From the
Effective Date through December 31, 2016, Executive shall continue to receive an
annualized base salary (“Base Salary”) at a rate of $450,000, payable in
accordance with the Company’s applicable payroll practices. Effective as of
January 1, 2017, Executive’s Base Salary shall increase to a rate of $550,000,
payable in accordance with the Company’s applicable payroll practices. Base
Salary shall be subject to review by the Board annually for increases, but not
decreases, deemed necessary or appropriate in its sole discretion.  References
in this Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.
(b)            Annual Bonus.
(i)            During the Term, subject to Section 4(b), for each calendar year,
Executive shall have the opportunity to earn an annual bonus (“Annual Bonus”)
based on performance against specified objective (including budgetary or
EBITDA-based) performance criteria (“Performance Goals”) established by the
Board prior to or as soon as practicable following each calendar year, subject
to Executive’s continued employment through December 31 of each such calendar
year.  For calendar year 2016, the Annual Bonus shall be equal to 50% of Base
Salary if the Company achieves at least 80% of its Performance Goals, 85% of
Base Salary (the “2016 Target Bonus”) if the Company achieves at least 100% of
its Performance Goals and 100% of Base Salary if the Company achieves 110% or
more of its Performance Goals.  The actual Annual Bonus for calendar year 2016
shall be determined by linear interpolation based on the Company’s achievement
of Performance Goals between 80% and 100% or between 100% and 110%, as
applicable.  For each calendar year beginning with 2017, the Annual Bonus shall
be equal to 50% of Base Salary if the Company achieves at least 80% of its
Performance Goals, 100% of Base Salary (the “Target Bonus”) if the Company
achieves at least 100% of its Performance Goals and 110% of Base Salary if the
Company achieves 110% or more of its Performance Goals.  The actual Annual Bonus
for calendar year 2017 and each year thereafter shall be determined by linear
interpolation based on the Company’s achievement of Performance Goals between
80% and 100% or between 100% and 110%, as applicable.  For purposes of this
Agreement, prior to January 1, 2017,  the Target Bonus shall mean the 2016
Target Bonus.
(ii)            Any Annual Bonus payable for any calendar year shall be paid in
cash as soon as practicable following the determination of the Company’s
performance results for such calendar year, but in  no event later than
March 15th of the calendar year following the calendar year to which such Annual
Bonus relates.
(c)            Equity.  As promptly as practicable following the execution of
this Agreement, the Company will grant Executive (i) an option (the “Option”) to
purchase 150,000 shares of Company common stock (“Stock”), and (ii) 75,000
restricted shares of Stock (“Restricted Stock” and together with the Option, the
“Equity Awards”), each pursuant to, and subject to, the terms of the Plan and a
form of award certificate attached hereto as Exhibit A and the restricted stock
certificate attached hereto as Exhibit B.   Each share of Stock subject to the
Option shall have an exercise price equal to the fair market value of a share of
Stock on the date of grant, and the Equity Awards will vest in 3 equal annual
installments on the first 3 anniversaries of April 5, 2016.
(d)            Benefits and Perquisites.  During the Term, Executive shall be
entitled to participate in the benefit plans and programs commensurate with
Executive’s position, that are provided
 
3

--------------------------------------------------------------------------------

by the Company from time to time for its senior executives generally, subject to
the terms and conditions of such plans.
 
(e)            Business Expense Reimbursements.  During the Term, the Company
shall promptly reimburse Executive for Executive’s reasonable and necessary
business expenses incurred in connection with performing Executive’s duties
hereunder in accordance with its then prevailing policies and procedures for
expense reimbursement (which shall include appropriate itemization and
substantiation of expenses incurred).
(f)            Vacation.  During the Term, Executive shall be entitled to four
weeks paid vacation each calendar year, in accordance with the Company’s
vacation policy to be taken at such times as may be mutually agreed by Executive
and the Company.  Unused vacation in any calendar year shall be carried over to
the next calendar year; provided that, in no event shall Executive’s eligible
vacation time exceed 8 weeks in any calendar year.  If at any time Executive’s
unused vacation exceeds 8 weeks, such excess above 8 weeks will be paid to
Executive in cash on the Company’s final regular payroll date that occurs in the
calendar quarter in which such excess accrued.  In the event Executive’s
employment is terminated for any reason, the Company shall pay Executive all
accrued, unused vacation, up to a maximum of 8 weeks, on the Company’s first
regular payroll date that follows Executive’s termination.
(g)            Attorney’s Fees.  The Company shall reimburse the Executive
within ten (10) days following the Effective Date his reasonable attorneys’ fees
incurred in connection with the amendment and restatement of this Agreement, up
to a maximum of $5,000, subject to appropriate itemization and substantiation of
expenses incurred.
(h)            Indemnification.  The Company agrees that in the event Executive
is, or is threatened to be, made a party to any pending, contemplated or
threatened action, suit, arbitration or other proceeding, whether civil,
criminal, administrative or investigative, and whether formal or informal (each
a “Proceeding”), by reason of the fact that Executive is or was, or had agreed
to become, a Board member, officer, employee, agent, representative or fiduciary
of the Company, or is or was serving at the request of the Company as a
board member, officer, employee, agent or fiduciary of another Person, the
Company shall indemnify and hold Executive harmless, to the maximum extent
permitted by the Company’s governing documents or, if greater, by applicable law
(but not in any event in contravention of the Company’s governing documents),
against all expenses, damages, liabilities and losses incurred by Executive,
provided that Executive acted in good faith and in a manner that he reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful; provided, further, that Executive shall not be entitled to
any such indemnification (A) in respect of any Proceeding based upon or
attributable to Executive gaining in fact any personal profit or advantage to
which he is not entitled or resulting from Executive’s fraudulent, dishonest or
willful misconduct, (B) to the extent Executive has already received
indemnification or payment pursuant to the Company’s operating agreement or
other governing documents, D&O insurance or otherwise or (C) in respect of any
Proceeding initiated by Executive, unless the Company has joined in or the Board
has authorized such Proceeding.  Expenses incurred by Executive in defending any
claim shall be paid by the Company in advance of the final disposition of such
claim upon receipt by the Company of an undertaking by or on behalf of Executive
to repay such amount if it shall be ultimately determined that Executive is not
entitled to be indemnified by the Company pursuant to this Section 3(h).  To the
extent the Company maintains an insurance policy covering the errors and
omissions of its Board members and officers, Executive shall be covered by such
4

--------------------------------------------------------------------------------



policy during the Term and for six years following Executive’s termination of
employment in a manner no less favorable than other Board members and officers
of the Company.
4.            Termination of Employment.  (a)  Executive’s employment may be
terminated by either party at any time and for any reason; provided, however,
that Executive shall be required to give the Company at least 60 days advance
written notice of any voluntary resignation of Executive’s employment hereunder
(and in such event the Company in its sole discretion may elect to accelerate
Executive’s date of termination of employment, it being understood that such
termination shall still be treated as a voluntary resignation for purposes of
this Agreement).  Notwithstanding the foregoing, Executive’s employment shall
automatically terminate upon Executive’s death.
(b)            Following any termination of Executive’s employment,
notwithstanding any provision to the contrary in this Agreement, the obligations
of the Company to pay or provide Executive with compensation and benefits under
Section 3 shall cease, and the Company shall have no further obligations to
provide compensation or benefits to Executive hereunder except (i) for payment
of (w) any accrued but unpaid Base Salary through the date of termination, (x)
any unpaid Annual Bonus for the year prior to the year in which termination
occurs, (y) any accrued but unused vacation days, and (z) any unreimbursed
expenses under Section 3(e), in each case accrued or incurred through the date
of termination of employment, payable as soon as practicable and in all events
within 30 days following termination of employment, (ii) as explicitly set forth
in any other benefit plans, programs or arrangements applicable to terminated
employees in which Executive participates, other than severance plans or
policies, and (iii) as otherwise expressly required by applicable law
(collectively, the “Accrued Obligations”).  For the avoidance of doubt, (A) any
Annual Bonus for the year of termination of employment is forfeited if
Executive’s employment is terminated for Cause or resignation by Executive other
than for Good Reason, and (B) in the case of Executive’s death, any payments to
be made to Executive in accordance with this Section 4 shall be paid to
Executive’s beneficiaries, devisees, heirs, legates or estate, as applicable.
(c)            (i)            Except as otherwise provided herein, if
Executive’s employment is terminated (I) by the Company without Cause (other
than due to death or Disability (as defined below) or due to the Company’s
election not to extend the Term beyond the scheduled expiration of the Term on
the Expiration Date as contemplated under Section 1(a)), or (II) by the
Executive for Good Reason, then Executive, in addition to the Accrued
Obligations, shall be entitled to receive an aggregate amount equal to (A) the
sum of (x) Executive’s Base Salary and (y) the Target Bonus (the “Severance
Payment”), plus (B) the product of (x) the actual Annual Bonus that Executive
would have been entitled to receive for the year of termination had Executive
continued to be employed through the end of the calendar year in which such
termination occurs, and (y) a fraction, the numerator of which is the number of
calendar days Executive was employed in the calendar year of termination, and
the denominator of which is 365 (the “Pro Rata Bonus”).   The Severance Payment
shall be paid during the 12-month period immediately following such termination
in substantially equal installments consistent with the Company’s payroll
practices, and the Pro Rata Bonus shall be paid on the date that other
executives are paid their annual bonuses in respect of the year in which
Executive’s termination occurs.
(ii)            Notwithstanding anything herein to the contrary, if at any time
within 60 days before, or 12 months following, a Change in Control, Executive’s
employment is terminated (I) by the Company without Cause (other than due to
death or Disability or due to the Company’s election not to extend the Term
beyond the scheduled expiration of the Term on the Expiration Date as
contemplated under Section 1(a)), or (II) by the Executive for Good Reason, then
Executive, in addition to the Accrued Obligations but in lieu of the payments
described in Section 4(c)(i), shall be entitled to receive an aggregate amount
equal to (A) two times (2x) the Severance Payment plus
5

--------------------------------------------------------------------------------



(B) the product of (x) the Target Bonus for the year of termination, and (y) a
fraction, the numerator of which is the number of calendar days Executive was
employed in the calendar year of termination, and the denominator of which is
365 (the “Target Pro Rata Bonus”).  Notwithstanding anything herein to the
contrary, at any time following a Change in Control, if Executive’s employment
is terminated due to the Company’s election not to extend the Term beyond the
scheduled expiration of the Term on the Expiration Date as contemplated under
Section 1(a), then Executive, in addition to the Accrued Obligations, shall be
entitled to receive an aggregate amount equal to (A) one and a half times (1.5x)
the Severance Payment plus (B) the Target Pro Rata Bonus.  All payments
described in this Section 4(c)(ii) shall be paid in cash in a lump sum within 30
business days following the execution of the Release that has become irrevocable
by its terms; provided, that to the extent any portion of such lump sum payment
would violate Section 409A (as defined below), then such portion shall be paid
during the 12-month period immediately following such termination in
substantially equal installments consistent with the Company’s payroll
practices. 
(iii)            If Executive’s employment is terminated due to death or by the
Company due to Disability, or due to the Company’s election not to extend the
Term beyond the scheduled expiration date of the Term on the Expiration Date as
contemplated under Section 1(a), then Executive, in addition to the Accrued
Obligations, shall be entitled to receive payment of the Pro Rata Bonus, payable
no later than March 15 of the calendar year following the calendar year in which
Executive’s termination of employment occurs.  In addition to the foregoing, if
Executive’s employment is terminated due to the Company’s election not to extend
the Term beyond the scheduled expiration of the Term on the Expiration Date as
contemplated under Section 1(a) prior to a Change in Control, then Executive
shall be entitled to continued payment of Executive’s Base Salary during the
6-month period immediately following such termination, in substantially equal
installments consistent with the Company’s payroll practices.
(iv)            If Executive’s employment is terminated (I) by the Company
without Cause, (II) by the Executive for Good Reason, (III) by reason of the
Executive’s death or Disability, or (IV) due to the Company’s election not to
extend the Term beyond the scheduled expiration of the Term on the Expiration
Date as contemplated under Section 1(a), at any time, then in addition to the
benefits described in Section 4(c)(i), 4(c)(ii) or 4(c)(iii), if the Executive
is then enrolled in the Company’s medical and dental plans on the date of
termination and the Executive (or his estate or legal representative on behalf
of his dependents) elects to continue his participation (if applicable) and that
of his eligible dependents in those plans for a period of time under the federal
law known as “COBRA,” then, (A) if such termination occurs prior to a Change in
Control, until  the 12-month anniversary of Executive’s termination of
employment, or (B) if such termination occurs after a Change in Control, until
the 18-month anniversary of Executive’s termination of employment (the
“Applicable COBRA Period”), or, if earlier, until the date the Executive enrolls
in the medical and dental plans offered in connection with his new employment,
the Company will pay 100% of all costs of such participation.  The Executive is
required to notify the Company immediately if he begins new employment during
the Applicable COBRA Period and to repay promptly any excess benefits
contributions made by the Company. After the Company’s contributions end, the
Executive may continue benefits coverage for the remainder of the COBRA period,
if any, by paying the full premium cost of such benefits.
(v)            Any payments or benefits under Section 4(c)(i), 4(c)(ii),
4(c)(iii) or 4(c)(iv) shall be (A) conditioned upon Executive and the Company
having executed a mutual, irrevocable waiver and general release of claims
substantially in a form attached hereto as Exhibit C (the “Release”) that has
become effective in accordance with its terms, (B) subject to Executive’s
continued compliance with the terms of this Agreement and (C) subject to
Section 25.
6

--------------------------------------------------------------------------------

 
(vi)            For purposes of this Agreement, “Cause” means: (A) Executive’s
willful refusal to perform his duties for the Company, which refusal or failure
remains uncured for 15 days after he receives written notice from the Board
demanding cure; (B) in carrying out his duties under the employment agreement,
Executive engages in willful  misconduct, or gross neglect, that in either case
causes material economic harm to the Company’s business or reputation; or
(C) Executive is convicted of, or enters a plea of guilty or nolo contendere to,
a felony and such conviction or plea has a material adverse effect on his
ability to perform his duties for the Company or causes material harm to the
Company or its Affiliates.
(vii)            For purposes of this Agreement, “Disability” means Executive
would be entitled to long-term disability benefits under the Company’s long-term
disability plan as in effect from time to time, without regard to any waiting or
elimination period under such plan and assuming for the purpose of such
determination that Executive is actually participating in such plan at such
time.  If the Company does not maintain a long-term disability plan,
“Disability” means Executive’s inability to perform Executive’s duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of 90 days or for a period of 120
days in any 365 day period as determined by the Board in its good faith
judgment.
(viii)            For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without Executive’s prior express
written consent: (A) any reduction in Executive’s Base Salary or Target Bonus,
or any material diminution in Executive’s authorities, titles or offices, or the
assignment to him of duties that materially impair his ability to perform the
duties normally assigned to the CFO of a corporation of the size and nature of
the Company; (B) any change in the reporting structure so that Executive reports
other than to the Board or the CEO; (C) any relocation of Executive’s principal
place of employment, to a location outside of the Miami, Florida metropolitan
area; (D) any material breach by the Company, or any of its Affiliates, of any
material obligation to Executive; or (E) the failure of the Company to obtain
the assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the business and assets of the Company
within 15 days after any merger, consolidation, sale or similar transaction;
provided however, that prior to resigning for Good Reason, Executive shall give
written notice to the Company of the facts and circumstances claimed to provide
a basis for such resignation not more than thirty (30) days following his
knowledge of such facts and circumstances, and the Company shall have thirty
(30) days after receipt of such notice to cure such facts and circumstances (and
if so cured then Executive shall not be permitted to resign for Good Reason in
respect thereof).
(d)            Upon termination of Executive’s employment for any reason, upon
the Company’s request Executive agrees to resign, as of the date of such
termination of employment or such other date requested, from the Board and any
committees thereof (and, if applicable, from the board of directors (and any
committees thereof) of any Affiliate of the Company) to the extent Executive is
then serving thereon.
(e)            The payment of any amounts accrued under any benefit plan,
program or arrangement in which Executive participates shall be subject to the
terms of the applicable plan, program or arrangement, and any elections
Executive has made thereunder.  Except as prohibited by the terms of any Company
benefit plan, program or arrangement, the Company may offset any amounts due and
payable by Executive to the Company or its subsidiaries against any amounts the
Company owes Executive hereunder; provided, however, no offsets shall be
permitted against amounts that constitute deferred compensation subject to
Section 409A.  Except as set forth in this Section 4(e), Executive shall be
under no obligation to seek other employment or to otherwise mitigate the
obligations of the Company under this Agreement, and there shall be no offset
against amounts or benefits due to Executive under this
7

--------------------------------------------------------------------------------



Agreement or otherwise on account of any claim (other than any preexisting debts
then due in accordance with their terms) the Company or its affiliates may have
against him or any remuneration or other benefit earned or received by the
Executive after such termination.
5.            Noncompetition and Nonsolicitation.  For purposes of Sections 5,
6, 7, 8, 9, 10 and 11 of this Agreement, references to the Company shall include
its subsidiaries and Affiliates.
(a)            Executive agrees that Executive shall not, while an employee of
the Company and during the one-year period following termination of employment
(such collective duration, the “Restriction Period”), directly or indirectly,
without the prior written consent of the Company:
(i)            (A) engage in activities or businesses (including without
limitation by owning any interest in, managing, controlling, participating in,
consulting with, advising, rendering services for, or in any manner engaging in
the business of owning, operating or managing any business) anywhere in the
world that are principally or primarily in the business of producing Spanish
language media content, or owning or operating Hispanic television networks
(“Competitive Activities”) or (B) assisting any Person in any way to do, or
attempt to do, anything prohibited by this Section 5(a)(i)(A) above; or
(ii)            perform any action, activity or course of conduct which is
substantially detrimental to the businesses or business reputations of the
Company, including (A) soliciting, recruiting or hiring (or attempting to
solicit, recruit or hire) any employees of the Company or Persons who have
worked for the Company during the 12-month period immediately preceding such
solicitation, recruitment or hiring or attempt thereof; (B) soliciting or
encouraging (or attempting to solicit or encourage) any employee of the Company
to leave the employment of the Company; (C) intentionally interfering with the
relationship of the Company with any Person who or which is employed by or
otherwise engaged to perform services for, or any customer, client, supplier,
licensee, licensor or other business relation of, the Company; or (D) assisting
any Person in any way to do, or attempt to do, anything prohibited by
Section 5(a)(ii)(A), (B) or (C) above.
The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is in violation of the provisions of
this Section 5(a).
(b)            The provisions of Section 5(a) shall not be deemed breached as a
result of Executive’s passive ownership of less than an aggregate of 3% of any
class of securities of a Person engaged, directly or indirectly, in Competitive
Activities, so long as Executive does not actively participate in the business
of such Person; provided, however, that such stock is listed on a national
securities exchange.
(c)            Without limiting the generality of Section 11, notwithstanding
the fact that any provision of this Section 5 is determined not to be
specifically enforceable, the Company may nevertheless be entitled to recover
monetary damages as a result of Executive’s material breach of such provision.
(d)            Executive acknowledges that the Company has a legitimate business
interest and right in protecting its Confidential Information (as defined
below), business strategies, employee and customer relationships and goodwill,
and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.  Executive
acknowledges that Executive is being provided with significant additional
consideration (to which Executive is not otherwise entitled),
8

--------------------------------------------------------------------------------



including stock options and restricted stock, to induce Executive to enter into
this Agreement.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.  Executive further acknowledges that
although Executive’s compliance with the covenants contained in Sections 5, 6,
7, 8 and 9 may prevent Executive from earning a livelihood in a business similar
to the business of the Company, Executive’s experience and capabilities are such
that Executive has other opportunities to earn a livelihood and adequate means
of support for Executive and Executive’s dependents.
6.            Nondisclosure of Confidential Information.
(a)             Executive acknowledges that Executive is and shall become
familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company.  Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company is
the property of the Company.  Therefore, Executive agrees that Executive shall
not disclose to any unauthorized Person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions in violation of this Agreement; provided, however, that if
Executive receives a request to disclose Confidential Information pursuant to a
deposition, interrogatory, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, (i) Executive shall promptly notify in writing the
Company, and consult with and assist the Company in seeking a protective order
or request for other appropriate remedy, (ii) in the event that such protective
order or remedy is not obtained, or if the Company waives compliance with the
terms hereof, Executive shall disclose only that portion of the Confidential
Information which, in the written opinion of Executive’s legal counsel, is
legally required to be disclosed and shall exercise reasonable best efforts to
provide that the receiving Person shall agree to treat such Confidential
Information as confidential to the extent possible (and permitted under
applicable law) in respect of the applicable proceeding or process and (iii) the
Company shall be given an opportunity to review the Confidential Information
prior to disclosure thereof.
(b)            For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company, including, without limitation, all business information (whether or not
in written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Executive prior to
Executive’s involvement with the Company or information rightfully obtained from
a third party (other than pursuant to a breach by Executive of this Agreement). 
Without limiting the foregoing, Executive agrees to keep confidential the
existence of, and any information concerning, any dispute between Executive and
the Company, except that Executive may disclose information concerning such
dispute to his immediate family, to the court that is considering such dispute
or to Executive’s legal counsel and other
9

--------------------------------------------------------------------------------



professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).
(c)            Except as expressly set forth otherwise in this Agreement,
Executive agrees that Executive shall not disclose the terms of this Agreement,
except to Executive’s  immediate family and Executive’s financial and legal
advisors, or as may be required by law or ordered by a court.  Executive further
agrees that any disclosure to Executive’s financial or legal advisors shall only
be made after such advisors acknowledge and agree to maintain the
confidentiality of this Agreement and its terms.
(d)            Executive further agrees that Executive will not improperly use
or disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Executive has an obligation of
confidentiality, and will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or other Person.
7.            Return of Property.  Executive acknowledges that all notes,
memoranda, specifications, devices, formulas, records, files, lists, drawings,
documents, models, equipment, property, computer, software or intellectual
property relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request.  Executive
further agrees that any property situated on the premises of, and owned by, the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company’s personnel at any time with or
without notice.
8.            Intellectual Property Rights.
(a)            Executive agrees that the results and proceeds of Executive’s
services for the Company (including, but not limited to, any trade secrets,
products, services, processes, know-how, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee of the Company and any works in progress, whether or
not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by Executive,
either alone or jointly with others (collectively, “Inventions”), shall be
works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Executive whatsoever.  If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then Executive hereby irrevocably assigns and agrees to
assign any and all of Executive’s right, title and interest thereto, including
any and all Proprietary Rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company without any
further payment to Executive
10

--------------------------------------------------------------------------------



whatsoever.  As to any Invention that Executive is required to assign, Executive
shall promptly and fully disclose to the Company all information known to
Executive concerning such Invention.
(b)            Executive agrees that, from time to time, as may be requested by
the Company and at the Company’s sole cost and expense, Executive shall do any
and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Proprietary Rights in any
such Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Executive has any Proprietary Rights
in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights.  This Section 8(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer.  Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Executive shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries.  Executive shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof.  In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees.  Executive’s obligations under this Section 8 shall continue beyond
the termination of Executive’s employment with the Company.
(c)            Executive hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
9.            Nondisparagement.  Executive shall not, whether in writing or
orally, malign, denigrate or disparage the Company or its predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed to prevent or impair Executive from, in
the course of and consistent with his duties for the Company, making public
comments which include good faith, candid discussions, or acknowledgements
regarding the Company’s performance or business, or discussing other officers,
directors, and employees in connection with normal performance evaluations, or
otherwise testifying truthfully in any legal or administrative proceeding where
such testimony is compelled, or requested or from otherwise complying with legal
requirements.  The Company shall not, and shall instruct its senior executives
not to, whether in writing or orally, malign, denigrate or disparage Executive,
or otherwise publish (whether in writing or orally) statements that tend to
portray Executive in an unfavorable light; provided that nothing herein shall or
shall be deemed to prevent or impair the Company or any such executives
discussing Executive in connection with normal performance evaluations or from
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.


10.            Notification of Subsequent Employer.  Executive hereby agrees
that prior to accepting employment with, or agreeing to provide services to, any
other Person during any period during which Executive remains subject to any of
the covenants set forth in Section 5, Executive shall provide
 
11

--------------------------------------------------------------------------------



 such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered simultaneously to the Company.
11.            Remedies and Injunctive Relief.  Executive acknowledges that a
violation by Executive of any of the covenants contained in Section 5, 6, 7, 8
or 9 would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, Executive agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Section 5, 6, 7, 8 or 9 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.
12.            Representations of Executive; Advice of Counsel.  (a)  Executive
represents, warrants and covenants that as of the date hereof:  (i) Executive
has the full right, authority and capacity to enter into this Agreement and
perform Executive’s obligations hereunder, (ii) Executive is not bound by any
agreement that conflicts with or prevents or restricts the full performance of
Executive’s duties and obligations to the Company hereunder during or after the
Term and (iii) the execution and delivery of this Agreement shall not result in
any breach or violation of, or a default under, any existing obligation,
commitment or agreement to which Executive is subject.
(b)            Executive represents that, prior to execution of this Agreement,
Executive has been advised by an attorney of Executive’s own selection regarding
this Agreement.  Executive acknowledges that Executive has entered into this
Agreement knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to consult
with counsel.  Executive further represents that in entering into this
Agreement, Executive is not relying on any statements or representations made by
any of the Company’s directors, officers, employees or agents which are not
expressly set forth herein, and that Executive is relying only upon Executive’s
own judgment and any advice provided by Executive’s attorney.
13.            Cooperation.  Executive agrees that, upon reasonable notice and
without the necessity of the Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation and/or defense of any claims asserted against any of Executive
and the Company, its respective Affiliates, their respective predecessors and
successors, and all of the respective current or former directors, officers,
employees, shareholders, partners, members, agents or representatives of any of
the foregoing, which relates to events occurring during Executive’s employment
with the Company and its Affiliates as to which Executive may have relevant
information (including but not limited to furnishing relevant information and
materials to the Company or its designee and/or providing testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Executive’s business or personal
affairs.
14.            Withholding Taxes.  The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, non-U.S. or
other taxes as are required or permitted to be withheld pursuant to any
applicable law or regulation.
 
12

--------------------------------------------------------------------------------


 
15.            Assignment.  (a)  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of Executive, and any assignment
in violation of this Agreement shall be void.  The Company may assign this
Agreement, and its rights and obligations hereunder, to any of its Affiliates.
(b)            This Agreement shall be binding on, and shall inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors and permitted assigns (including, without limitation, successors by
merger, consolidation, sale or similar transaction, and, in the event of
Executive’s death, Executive’s estate and heirs in the case of any payments due
to Executive hereunder).
(c)            Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company, as well as the rights of the Company
hereunder, shall run in favor of and shall be enforceable by the Company and its
successors and assigns.
16.            Governing Law; No Construction Against Drafter.  This Agreement
shall be deemed to be made in the State of Delaware, and the validity,
interpretation, construction, and performance of this Agreement in all respects
shall be governed by the laws of the State of Delaware without regard to its
principles of conflicts of law.  No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.
17.            Consent to Jurisdiction; Waiver of Jury Trial.  (a)  Except as
otherwise specifically provided herein, Executive and the Company each hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the District of Delaware (or, if subject matter jurisdiction in that
court is not available, in any state court located within the State of Delaware)
over any dispute arising out of or relating to this Agreement.  Except as
otherwise specifically provided in this Agreement, the parties undertake not to
commence any suit, action or proceeding arising out of or relating to this
Agreement in a forum other than a forum described in this Section 17(a);
provided, however, that nothing herein shall preclude the Company from bringing
any suit, action or proceeding in any other court for the purposes of enforcing
the provisions of this Section 17 or enforcing any judgment obtained by the
Company.
(b)            The agreement of the parties to the forum described in
Section 17(a) is independent of the law that may be applied in any suit, action,
or proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law.  The parties hereby waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 17(a), and the parties agrees that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court.  The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 17(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
 
(c)            The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 22.
 
13

--------------------------------------------------------------------------------

 
(d)            Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement.  Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party hereto has been induced
to enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 17(d).
(e)            Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement; provided that, the Company shall
reimburse the Executive for reasonable attorneys’ fees and expenses to the
extent that Executive substantially prevails as to a material issue with respect
to any matters subject to dispute hereunder.
18.            Amendment; No Waiver.  No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive). 
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
19.            Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, however, that if any term or
provision of Section 5, 6, 7, 8 or 9 is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
to the fullest extent permitted by law; provided further, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 5, 6, 7, 8 or 9 (whether in
whole or in part) is void or constitutes an unreasonable restriction against
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances.  Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
20.            Entire Agreement.  This Agreement, including the Exhibits hereto,
constitutes the entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof and supersedes all prior
agreements and understandings (whether written or oral), between Executive and
the Company, relating to such subject matter.  None of the parties shall be
liable or bound to any other party in any manner by any representations and
warranties or covenants relating to such subject matter except as specifically
set forth herein.
 
14

--------------------------------------------------------------------------------

 
21.            Survival.  The rights and obligations of the parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions. 
For the avoidance of doubt, the Company acknowledges and agrees that its
obligations to indemnify Executive pursuant to Section 3(h) shall survive the
expiration of the Term, termination of this Agreement, the termination, if any,
of Executive’s employment, or any settlement of the financial rights and
obligations arising from Executive’ employment, in each case to the extent
provided in Section 3(h).
22.            Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or electronic image scan (pdf) or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand or facsimile, or if mailed,
three days after mailing (one business day in the case of express mail or
overnight courier service) to the parties at the following addresses or
facsimiles or email addresses (or at such other address for a party as shall be
specified by like notice):

If to the Company: Hemisphere Media Group, Inc.
4000 Ponce de Leon Blvd., Suite 650
Coral Gables, FL  33146
Attention: Legal Department

With a copy (which shall not constitute notice hereunder) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Fax: (212) 757-3990
Attention: Jeffrey D. Marell, Esq.
Email: jmarell@paulweiss.com
And
Intermedia Partners, L.P.
405 Lexington Avenue
New York, NY 10174
Attention: Mark Coleman, Esq.
Email: mcoleman@intermediaadvisors.com

If to Executive: Craig D. Fischer
At the most recent address and fax or email in Company personnel records

 
Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.
23.            Headings and References.  The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the meaning or
 
15

--------------------------------------------------------------------------------

 
interpretation of this Agreement.  When a reference in this Agreement is made to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated.
24.            Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
25.            Section 409A.
(a)            For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time.  The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A.  Notwithstanding the foregoing, the Company shall not be liable
to, and the Executive shall be solely liable and responsible for, any taxes or
penalties that may be imposed on such Executive under Section 409A of the Code
with respect to Executive’s receipt of payments hereunder.
(b)            Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by
Section 409A, in the event that (i) Executive is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), (ii) amounts or
benefits under this Agreement or any other program, plan or arrangement of the
Company or a controlled group affiliate thereof are due or payable on account of
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and (iii) Executive is employed by a public company or a
controlled group affiliate thereof:  no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.
(c)            Any payment or benefit due upon a termination of Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall commence to be paid or provided to Executive 61 days
following a “separation from service” as defined in Treas. Reg. § 1.409A-1(h),
provided that Executive executes, if required by Section 4(c)(ii), the release
described therein, within 60 days following his “separation from service.”  Each
payment made under this Agreement (including each separate installment payment
in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A.  Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
§§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A.  For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment”,
“termination”, or words and phrases of similar import, shall be deemed to refer
to Executive’s “separation from service” as defined in Section 409A, and shall
be interpreted and applied in a manner that is consistent with the requirements
of Section 409A.
 
(d)            Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind
 
16

--------------------------------------------------------------------------------

 
benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.  Any tax gross-up
payment or benefit under this Agreement will be treated as providing for payment
at a specified time or on a fixed schedule of payments to the extent that the
payment is made by the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
 
 
HEMISPHERE MEDIA GROUP, INC.
       
 
 
 
 
 
 
By:
/s/ Alan J. Sokol
 
 
 
Name:
Alan J. Sokol
 
 
 
Title:
President and Chief Executive Officer
                        CRAIG D. FISCHER            /s/ Craig D. Fischer        
   

 

 






[signature page to Fischer Employment Agreement]

--------------------------------------------------------------------------------